Case 1:12-cv-OO456-DAR Document 217 Filed 11/14/18 Page 1 of 1

FILED
UNITED STATES DISTRICT COURT

THE DlsTRlCT oF C()LUMBIA wm 'l lt 2an
iSU'-C"L an no

D
C'teBr§l U kiloth COurtS

 

.Iohn N. Xcreas,

cleL No. 12-456 (DAR)
VS.

Marjorie A. i-leiss, et al.

 

COUNSEL'S ACKNOWLEI)GMENTS CONCERNING TRIAL EXHIBI'I`S

Counsel acknowledges that they have jointly reviewed the exhibits that were admitted
into evidence with the courtroom deputy and have agreed on the exhibits that shall be submitted

to the jury during deliberations.

till-ll StOt S?<

DATE\ EXHIBITS @SUZ:ED IO .IURY

Pl AINTIFF’@ S COUNSI%`L

/MM\/\

D`EFENSE CoUNSEL

